277 S.W.3d 289 (2009)
James E. GRANBERRY, Appellant,
v.
MISSOURI DEPARTMENT OF CORRECTIONS, et al., Respondent.
No. WD 69215.
Missouri Court of Appeals, Western District.
January 13, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 3, 2009.
*290 James E. Granberry, Jefferson City, pro se.
Michael Joseph Spillane, Jefferson City, MO, for Respondent.
Before VICTOR C. HOWARD, P.J., JOSEPH M. ELLIS, Judge and ALOK AHUJA, Judge.

ORDER
PER CURIAM:
James Granberry appeals the trial court's grant of summary judgment in favor of the State of Missouri, the Missouri Department of Corrections, and the Missouri Board of Probation and Parole. On appeal, Granberry claims that the trial court erred in granting summary judgment in favor of the State because he is eligible for, and entitled to, release on parole. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).